Pope, Judge.
On certiorari to the Supreme Court, our earlier decision in Case No. 68688 affirming the judgment of the trial court has been reversed. United Svcs. Auto. Assn. v. Ansley, 173 Ga. App. 123 (1) (325 SE2d 777) (1984). Accordingly, our opinion in Case No. 68688 is vacated and the judgment of the Supreme Court adopted as that of this court. United Svcs. Auto. Assn. v. Ansley, 254 Ga. 647 (333 SE2d 579) (1985).

Judgment affirmed in Case No. 68723; reversed in Case No. 68688.


Banke, P. J., and Sognier, J., concur.


Benham, J., disqualified.

*388Decided October 10, 1985.
Edward L. Saveli, for appellant.
Charles H. Ivey, David J. Dempsey, for appellees.